EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the first line of each of claims 41-47, replace “method” with --process-- in order to be consistent with independent claim 40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As set forth in the 3/29/21 Office action, the prior art does not disclose Formula (1) as recited in claims 32 and 40. The previous Examiner is given full faith and credit, per MPEP guidance. In additional to the reasons for allowance in the 3/29/21 Office action, this formula is considered to be the allowable subject matter in combination with the other claimed features over the following: US Pub 2004/0223913 and US 6,887,854, both to Achilefu et al, appear to disclose Formula (1) as well as compounds of Formula 1 (see instant claims 38, 39, 46, and 47). Achilefu et al broadly discloses using a modified pulmonary artery catheter with an optical sensor to monitor renal function and also generally discloses using urine samples to approximate glomerular filtration rate. As such, there is no disclosure for the claimed method/process of claims 32 and 40, wherein an optical agent of Formula (1) is irradiated in the ureter to excite the agent in the patient’s urine and cause it to fluoresce, and further wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793